Title: To Thomas Jefferson from Robert Maxwell, [15 May 1801]
From: Maxwell, Robert
To: Jefferson, Thomas


               
                  Sir
                  [15 May 1801]
               
               The reign of Terror being over, and an Era commenced in which Men may think, & act freely, & enjoy their own oppinions; without being accountable to any one:
               I have used the freedom to inclose to you, several letters which passed between the Post Master General & myself; the sequel you will see—
               Political sentiments were unquestionably the cause, as I never could bring him to assign the reasons for his conduct.
               The subject in itself (to be sure) is trifling, but shews the spirit of the times, & the Man.
               One principal reason that induced me to this step, is to come forward as testimony in behalf of the Editor of the Aurora, who has several times, alluded to my case, & once or twice mentioned it, in plain terms—
               Nothing sycophantick is meant in this letter—I would not accept the office again, in this place—You will pursue the plan you judge most prudent; I have no doubt, yet must confess, I should be much gratified to see a retaliation take place on this Man—
               Believe me sir, when I assure you, that no one has more awful forebodings at what we have passed through, nor does any one anticipate, with more pleasure the “prospect now before us”
               Permit me, with thousands, & ten’s of thousands, of my Fellow Citizens, to felicitate you on the glorious change—
               With the Highest respect I remain your Obdt. Servt.
               
                  
                     Robt Maxwell
                  
               
            